ORDER
The Board of Commissioners on Grievances and Discipline has filed a petition seeking to have respondent temporarily-suspended from the practice of law in this State. Respondent has consented to the petition.
IT IS ORDERED that respondent is suspended from the practice of law in this State until further order of this Court and is enjoined from making disbursements from any account which respondent maintained as an operating, trust, or escrow account, or any other account into which respondent deposited client or trust monies.
IT IS FURTHER ORDERED that Kenneth C. Krawcheck, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other accounts into which respondent may have deposited client or trust monies. Mr. Krawcheck shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Krawcheck has authority to make disbursements from respondent’s trust, escrow, and/or operating account(s) as is reasonably necessary and may apply to the Chairperson of the Board of Commissioners on Grievances and Discipline for authority to make any disbursements that appear to be unusual or out of the ordinary.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) or respondent, shall serve as notice to the bank or other financial institution that Kenneth C. Krawcheck, Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finnev. Jr.. C.J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
/a/ John H. Waller. Jr.. J.
/s/ E.C. Burnett. J.